
	

114 HR 4408 : National Strategy to Combat Terrorist Travel Act of 2016
U.S. House of Representatives
2016-02-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		114th CONGRESS
		2d Session
		H. R. 4408
		IN THE SENATE OF THE UNITED STATES
		February 24, 2016Received; read twice and referred to the Committee on Homeland Security and Governmental AffairsAN ACT
		To require the development of a national strategy to combat terrorist travel, and for other
			 purposes.
	
	
 1.Short titleThis Act may be cited as the National Strategy to Combat Terrorist Travel Act of 2016. 2.National strategy to combat terrorist travel (a)Sense of CongressIt is the sense of Congress that it should be the policy of the United States to—
 (1)continue to regularly assess the evolving terrorist threat to the United States; (2)catalogue existing Federal Government efforts to obstruct terrorist and foreign fighter travel into, out of, and within the United States, as well as overseas;
 (3)identify such efforts that may benefit from reform or consolidation, or require elimination; (4)identify potential security vulnerabilities in United States defenses against terrorist travel; and
 (5)prioritize resources to address in a risk-based manner any such security vulnerabilities. (b)National strategy and updates (1)In generalIn accordance with paragraph (2), the President shall transmit to the appropriate congressional committees a national strategy (including, as appropriate, updates to such strategy) to combat terrorist travel. The strategy shall address efforts to intercept terrorists and foreign fighters and constrain the domestic and international travel of such persons. Consistent with the protection of classified information, the strategy shall be submitted in unclassified form, including, as appropriate, a classified annex.
				(2)Timing
 (A)Initial strategyThe initial national strategy required under paragraph (1) shall be transmitted not later than 180 days after the date of the enactment of this Act.
 (B)Updated strategiesUpdated national strategies under paragraph (1) shall be transmitted not later than 180 days after the commencement of a new presidential administration.
 (3)CoordinationThe President shall direct the Secretary of Homeland Security to develop the initial national strategy and updates required under this subsection and shall direct, as appropriate, the heads of other Federal agencies to coordinate with the Secretary in the development of such strategy and updates.
 (4)ContentsThe initial national strategy and updates required under this subsection shall— (A)include an accounting and description of all Federal Government programs, projects, and activities to constrain domestic and international travel by terrorists and foreign fighters;
 (B)identify specific security vulnerabilities within the United States and abroad that may be exploited by terrorists and foreign fighters;
 (C)delineate goals for— (i)closing the security vulnerabilities identified in accordance with subparagraph (B); and
 (ii)enhancing the Federal Government’s ability to constrain domestic and international travel by terrorists and foreign fighters; and
 (D)describe actions to be taken to achieve the goals delineated in subparagraph (C), as well as the means needed to do so, including—
 (i)steps to reform, improve, and streamline existing Federal Government efforts to align with the current threat environment;
 (ii)new programs, projects, or activities that are requested, under development, or undergoing implementation;
 (iii)new authorities or changes in existing authorities needed from Congress; (iv)specific budget adjustments being requested to enhance United States security in a risk-based manner; and
 (v)an identification of Federal departments and agencies responsible for specific actions described in this subparagraph.
 (5)SunsetThe requirement to transmit updated national strategies under this subsection shall terminate on the date that is 7 years after the date of the enactment of this Act.
 (c)Development of implementation plansFor each national strategy required under subsection (b), the President shall direct the Secretary of Homeland Security to develop an implementation plan for the Department of Homeland Security and coordinate with the heads of other relevant Federal agencies to ensure the development of implementing plans for each such agency.
			(d)Implementation plans
 (1)In generalThe President shall transmit to the appropriate congressional committees implementation plans for each national strategy required under subsection (b). Consistent with the protection of classified information, each such implementation plan shall be transmitted in unclassified form, but may include a classified annex.
 (2)TimingThe implementation plans referred to in paragraph (1) shall be transmitted simultaneously with each national strategy required under subsection (b). Such implementation plans shall be updated and transmitted to the appropriate congressional committees on an annual basis.
 (3)SunsetThe requirement to transmit implementation plans under paragraph (1) shall terminate on the date that is 10 years after the date of the enactment of this Act.
 (e)Prohibition on additional fundingNo additional funds are authorized to be appropriated to carry out this section. (f)DefinitionIn this section, the term appropriate congressional committees means—
 (1)in the House of Representatives— (A)the Committee on Homeland Security;
 (B)the Committee on Armed Services; (C)the Permanent Select Committee on Intelligence;
 (D)the Committee on the Judiciary; (E)the Committee on Foreign Affairs; and
 (F)the Committee on Appropriations; and (2)in the Senate—
 (A)the Committee on Homeland Security and Governmental Affairs; (B)the Committee on Armed Services;
 (C)the Select Committee on Intelligence; (D)the Committee on the Judiciary;
 (E)the Committee on Foreign Relations; and (F)the Committee on Appropriations.
					
	Passed the House of Representatives February 23, 2016.Karen L. Haas,Clerk
